Citation Nr: 1130899	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  04-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for cracked teeth or bruxism as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the RO.

Most recently, the RO granted service connection for PTSD in an April 2011 decision.  Accordingly, this matter is no longer before the Board.

The Board remanded this matter to the RO for additional development of the record in November 2009.  The Board also dismissed the appeal of the claim of service connection for calcified granulomas because the Veteran had withdrawn this matter during his recent hearing.

In September 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of these proceedings has been associated with the Veteran's claims file.  

In April 2006, the Veteran had been afforded an earlier hearing before another VLJ who subsequently retired.  A transcript of these proceedings has also been associated with the claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Most recently, the mail sent by AMC to the Veteran was returned as undeliverable at an address listed on the envelope.  The recent correspondence from the RO shows another address for the Veteran. 

Other correspondence recently received from the Social Security Administration identified a third address for the Veteran.  

Accordingly, in order to resolve any due process concerns, the AMC should attempt to ascertain the correct mailing address for the Veteran so that the returned mail, which includes an April 2011 Supplemental Statement of the Case, can be sent to him and any other requisite development can be accomplished.  

The Veteran here asserts that his cracked teeth and bruxism are secondary to his service-connected PTSD.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory, generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Although the Veteran has been afforded several VA psychiatric examinations, the Veteran has not been afforded a VA examination to specifically identify the nature and likely etiology of the claimed cracked teeth or bruxism.   

The Veteran also claims having had cracked teeth and bruxism since service.  He explains that he clenches his jaw under stressful conditions.  

The evidence also shows a current diagnosis of broken teeth, teeth clenching and bruxism.  See April 2003 VA treatment record.  

In an April 2003 treatment record, a VA physician noted that the Veteran reported having broken teeth, clenching and bruxism secondary to his PTSD.  

Prior to affording the Veteran an additional examination, the RO should contact him in order to obtain any outstanding medical or other records relevant to the claim.

In this respect, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. 
§ 3.159(c)(2).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, identification of the specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with VCAA.

Hence, in addition to the requested actions, the RO should undertake any other development and provide any further notification deemed warranted by VCAA prior to readjudicating the remanded claim.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to determine the Veteran's current mailing address and send him any mail previously returned as undeliverable.

2.  The RO also should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers who have treated him for the claimed dental condition.  The aid of the Veteran should be enlisted in securing copies of all pertinent records from any identified treatment source.  Copies of all pertinent VA treatment records should also be obtained for review.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3.  After associating all outstanding records with the claims folder, the Veteran should be afforded a VA dental examination to ascertain the nature and likely etiology of the claimed cracked teeth and bruxism.  All necessary special studies or tests should be accomplished.  The examiner should review the evidence in the claims file, including a complete copy of this REMAND, and acknowledges such review in the accompanying report.   

After examining the Veteran and reviewing the entire claim folder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability manifested by cracked teeth or bruxism was caused or aggravated by the service-connected PTSD?  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.

4.  To help avoid future remand, RO must ensure that all required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing of the requested action and any other development deemed necessary, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


